DETAILED ACTION
This non-final Office action is in response to the claims filed on March 26, 2020.
Status of claims: claims 1-7 and 14 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2020 and 10/13/2022 were considered by the examiner. 

Election/Restrictions
Applicant’s election without traverse of Group I reading on claims 1-7 and 14 in the reply filed on November 7, 2022 is acknowledged.

Claim Objections
Claims 2-7 are objected to because of the following informalities: “A stair” should be amended to “The stair” and “a platform” should be amended to “the platform” recited in line 1 of claims 2-7. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 7, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 8 of U.S. Patent No. 10640983. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10640983 claims a stair assembly for use in a platform system, said stair assembly comprising: a plurality of stair units each comprising a pair of left and right side plates having a plurality of spaced apart steps extending therebetween; said plurality of stair units being arranged such that left side plates of the plurality of stair units are axially aligned with each other and right side plates of the plurality of stair units are axially aligned with each other; left side plates of adjacent stair units of said plurality of stair units being rigidly interconnected and right side plates of adjacent stair units of said plurality of stair units being rigidly interconnected, as recited in claim 1, and similarly recited in claim 14.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 8 of U.S. Patent No. 10640983 in view of US 4143740 to Matthews.
U.S. Patent No. 10640983 fails to claim wherein said adjacent left side plates and said adjacent right side plates are in end-to-end abutment. Matthews teaches of adjacent left side plates and said right side plates are in end-to-end abutment. (See FIGS. 1-3) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for U.S. Patent No. 10640983 to claim the end-to-end abutment, as taught by Matthews, in order to facilitate engagement and assembly of the stair assembly as well as for aesthetic reasons. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 8 of U.S. Patent No. 10640983 in view of US 2012/0073902 to Honeycutt.
U.S. Patent No. 10640983 fails to claim wherein said left side plates, said right side plates, and said web plates are L-shaped. Honeycutt teaches of right and left side plates that are L-shaped. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for US Patent No 10640983 to claim the side plates and web plates L-shaped, as taught by Honeycutt, in order to minimize material and manufacturing costs of the side plates, minimize the weight of the plates, facilitate mounting of the web plate to the side plates as well as since it would have been an obvious matter of design choice to make the side plates and web plates of different shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 8 of U.S. Patent No. 10640983 in view of US 4143740 to Matthews in view of US 6810995 to Warford.
U.S. Patent No. 10640983 fails to claim said left and right side plates of an uppermost stair unit of said plurality of stair units have respective removable upper termination elements attached thereto. Matthews teaches of said left and right side plates of an uppermost stair unit of said plurality of stair units have respective removable upper termination elements 102 attached thereto. (see FIG. 5) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for US Patent No 10640983 to claim removable upper termination elements, as taught by Matthews, in order to facilitate engagement of the uppermost stair unit with other stair assembly modules, such as a plateform.
U.S. Patent No. 10640983 fails to claim said left and right side plates of a lowermost stair unit of said plurality of stair units have respective removable base elements attached thereto. Warford teaches of a removable base elements 62 attached to left and right side plates of a stair unit. (see FIG. 1) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for US Patent No 10640983 to claim removable base elements, as taught by Warford, in order to assist with leveling of the stair assembly. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4143740 to Matthews.
Matthews discloses a stair assembly for use in a platform system, said stair assembly comprising: 
a plurality of stair units 10 each comprising a pair of left and right side plates 12,13 having a plurality of spaced apart steps extending therebetween; (see FIGS. 1-3)
said plurality of stair units being arranged such that left side plates of the plurality of stair units are axially aligned with each other and right side plates of the plurality of stair units are axially aligned with each other; 
left side plates of adjacent stair units of said plurality of stair units being rigidly interconnected and right side plates of adjacent stair units of said plurality of stair units being rigidly interconnected. (claim 1)
Matthews further discloses wherein said adjacent left side plates and said adjacent right side plates are in end-to-end abutment. (see FIG. 1) (claim 2)
Matthews further discloses wherein said adjacent left side plates and said adjacent right side plates are interconnected via web plates 42,44. (see FIG. 3) (claim 3)
Matthews further discloses wherein handrail sections 60 of said stair units are connected to form a continuous handrail along a length of said stair assembly. (claim 6)
The stair assembly of Matthews inevitably discloses a method of assembling a stair assembly for use in a platform system, said method comprising steps of: 
obtaining a plurality of stair units each comprising a pair of left and right side plates having a plurality of spaced apart steps extending therebetween; 
arranging said plurality of stair units such that left side plates of the plurality of stair units are axially aligned with each other and right side plates of the plurality of stair units are axially aligned with each other; 
rigidly interconnecting said left side plates of adjacent stair units of said plurality of stair units and right side plates of adjacent stair units of said plurality of stair units using a plurality of web plates. (see FIGS. 1-3) (claim 14)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews, as applied to claims 1-3, 6, and 14 above, in view of US 2012/0073902 to Honeycutt.
Matthews fails to disclose wherein said left side plates, said right side plates, and said web plates are L-shaped. Honeycutt teaches of right and left side plates that are L-shaped.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Matthews side plates and web plates L-shaped, as taught by Honeycutt, in order to minimize material and manufacturing costs of the side plates, minimize the weight of the plates, facilitate mounting of the web plate to the side plates as well as since it would have been an obvious matter of design choice to make the side plates and web plates of different shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews, as applied to claims 1-3, 6, and 14 above, in view of US 6810995 to Warford.
	Matthews discloses said left and right side plates of an uppermost stair unit of said plurality of stair units have respective removable upper termination elements 102 attached thereto. (see FIG. 5) Matthews fails to disclose said left and right side plates of a lowermost stair unit of said plurality of stair units have respective removable base elements attached thereto.
	Warford teaches of a removable base elements 62 attached to left and right side paltes of a stair unit. (see FIG. 1)
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include removable base elements to Matthews, as taught by Warford, in order to assist with leveling of the stair assembly. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews, as applied to claims 1-3, 6, and 14 above, in view of US 2011/0198153 to Dufour et al. (hereinafter “Dufour”).
Matthews fails to disclose wherein each of said stair units has at least four steps and no more than six steps.  Dufour teaches of a stair unit 21 (see FIG. 1) that has at least four steps and no more than six steps. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Matthews such that each of said Matthews stair units has at least four steps and no more than six steps, as taught by Dufour, in order to facilitate assembly and transport of the stair assembly.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634